Case 1:19-cv-07016-LDH-JO Document 18 Filed 08/28/20 Page 1 of 2 PageID #: 106




                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on STIPULATION OF DISCONTINUANCE
 behalf of all others similarly situated,    WITH PREJUDICE

                                      Plaintiff,

                   -against-

 DUANE READE INC., JOHN DOE 1-X,                       CASE NO.: 19-cv-7016-LDH-JO
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-
 X, entities yet unknown,


                                   Defendants.


       IT IS HEREBY STIPULATED AND AGREED by, and between, the attorney for

Plaintiff, SEMYON GRINBLAT, and the attorneys for Defendant, DUANE READE INC., that

whereas no party hereto is an infant, or an incompetent person, for whom a committee has been

appointed, and no person not a party having an interest in the subject matter of the action, the

above-captioned action and all asserted, and non-asserted, claims, counterclaims and crossclaims

are hereby dismissed with prejudice and without costs to any party, as against any other party, a

resolution of all matters in dispute having been made pursuant to a settlement agreement executed

between the parties. The federal court for the Eastern District of New York will retain jurisdiction

and be the proper venue regarding any dispute regarding the settlement agreement between the

parties. This stipulation may be signed in counterparts.




                                                   1
Case 1:19-cv-07016-LDH-JO Document 18 Filed 08/28/20 Page 2 of 2 PageID #: 107




       IT IS FURTHER STIPULATED AND AGREED that, for purposes of this stipulation,

a facsimile, photocopy, or electronic copy of a signature, has the same force and effect as an

original signature.


Signed: August 27, 2020                           Signed: August 27, 2020


                                                  ____________________________
                                                   /s/ Erik D. Mass
Michael Grinblat, Esq. (4159752)                  Erik D. Mass, Esq.

Attorney for Plaintiff                            Attorneys for Defendant
SEMYON GRINBLAT                                   DUANE READE INC.

Law Offices of Michael Grinblat                   Ogletree, Deakins, Nash, Smoak & Stewart,
                                                  P.C.
10 East 39th Street, 12th Floor                   599 Lexington Avenue, 17th Floor
New York, NY 10016                                New York, NY 10022
Tel: (347) 796-0712                               Tel: (212) 492-2517
Fax: (212) 202-5130                               Fax: (212) 492-2501
Email: michael.grinblatesq@gmail.com              Email: erik.mass@ogletree.com




SO ORDERED:


____________________________
LaShann DeArcy Hall,
U.S. District Court Judge




                                              2
